Citation Nr: 1420739	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  10-45 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an effective date prior to November 19, 2007, for a grant of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an effective date prior to November 19, 2007 for the establishment of basic eligibility for Dependents' Educational Assistance (DEA), pursuant to Chapter 35 of Title 38, United States Code.

3.  Entitlement to an increased rating for right knee, degenerative changes status post contusion from explosive debris in excess of 10 percent.  

4.  Entitlement to an increased rating for right great toe, residuals, through and through gunshot wound (GSW) in excess of 10 percent.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from June 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2004 and November 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  A claim for TDIU was received in June 2003.  

2.  The Veteran's service connected disabilities rendered him unemployable as of October 22, 2003.

3.  Basic eligibility to DEA benefits was met as of October 22, 2003, the effective date for the grant of a TDIU.

4.  In May 2010, prior to the promulgation of a decision in the appeal, the Board received notifications from the appellant and his representative that a withdrawal of the increased rating claims for the right knee and right great toe is requested.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date of October 22, 2003 for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.341, 3.400, 4.16 (2013). 

2.  The criteria for entitlement to an effective date of October 22, 2003 for the establishment of basic eligibility for DEA, pursuant to Chapter 35 of Title 38, United States Code have been met.  38 U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400, 4.15, 4.16 (2013).  

3.  The criteria for withdrawal of the increased rating claim for right knee, degenerative changes status post contusion from explosive debris, by the Veteran and his representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  The criteria for withdrawal of the increased rating claim for right great toe, residuals, through and through GSW, by the Veteran and his representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); and Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

This appeal arises from the Veteran's disagreement with the effective date following the award of TDIU.  Once TDIU was granted, the claim was substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran, and now the claimant, in the development of the claim, which is not abrogated by the initial grant.  The duty to assist has been met.  VA has assisted the claimant in obtaining evidence and afforded the Veteran VA examinations to obtain an opinion as to the Veteran's unemployability due to service-connected disability and a rationale for that opinion.  The medical and other evidence in the file permits the Board to make these determinations, without obtaining a "retrospective" medical opinion.  See Chotta v. Peake, 22 Vet. App. 80 (2008).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the claimant has not contended otherwise.  

TDIU

The Veteran contends that an effective date earlier than November 19, 2007, is warranted for award of TDIU.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a).  Provided that if there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Marginal employment (generally, where the disabled person's earned annual income does not exceed the amount established by the Bureau of the Census as the poverty threshold for one person) shall not be considered substantially gainful employment.  If a veteran fails to meet the applicable percentage standards provided in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

In general, the effective date of an award based on a claim for increase of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. 3.400.  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(o)(2).   

A request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Analysis

I.  Receipt of Claim

The Veteran and his representative assert that an earlier effective date is warranted as the Veteran has filed a formal claim as early as June 23, 2003, the date that a completed Form 21-8940 was received at the RO.  

The Board construes a May 2003 letter from the Veteran in which he specifically requested Form 21-8940 "for compensation based on unemployability" as a claim.  In that letter, he noted losing three jobs and working part time and psychiatric symptoms which results in "difficulty maintaining effective work and social relationships..."  He noted not being "able to obtain any full time work for over a year."  

A review of the record shows that this is the earliest correspondence from the Veteran that reasonably raised a TDIU claim.  The Board acknowledges a photocopy of VA Form 9 that was received in September 2004 showing a request for Form 21-8940.  However, even though the letter was signed with the date "1-2-03," the original copy was date-stamped as received in January 2004.  

II.  Percentage Standards

At the time of the May 2003 claim, service connection was in effect for PTSD (evaluated as 50 percent disabling); right knee, degenerative changes status post contusion from explosive debris (10 percent); and right great toe, residuals, through and through, GSW (10 percent).  The combined evaluation was 60 percent ; thus, the schedular criteria listed under 38 C.F.R. § 4.16(a) were not met at the time of the May 2003 claim.

However, schedular criteria were met during the course of the appeal.  By rating decision in December 2003, the RO increased the rating for PTSD from 50 percent to 70 percent, effective October 22, 2003 (the date of examination discussed in further detail below).  As a result, the Veteran's combined rating was 80 percent from that date. 

III.  Effective Date

The October 22, 2003 VA examination report noted that the Veteran's occupational history included running his own maintenance business.  The Veteran had problems maintaining his business and had lost a number of clients.  Upon mental examination, the examiner noted that the Veteran was dressed casually and cooperative.  His mood was depressed.  Affect was tearful.  His speech was normal.  It was noted that there were no perceptual problems.  Thought process and content were normal.  There were no social or homicidal ideations.  He was oriented to person, place and time.  The examiner found his insight, judgment and impulse control were fair.  The examiner diagnosed PTSD and assigned a GAF score of 45.  She noted that the Veteran spent most of his time at home and was trying to get more clients for his business.  He had a limited social network.  The Veteran was "having some problems working."  However, at the time, the examiner ultimately concluded that "[t]he patient is able to work."

Subsequent evidence includes a January 2004 VA treatment record showing he was unemployed.   

On VA Form 21-8940 received in August 2004, the Veteran reported last working in maintenance being self-employed.  He last worked full time in 2001 due to his PTSD.  His educational background shows four years of high school and training in air conditioning and heating. 

In a June 2006 SSA Mental Residual Capacity Assessment, a medical consultant analyzed several facets of the Veteran's mental activity.  He noted that some aspects of understanding and memory, and social interactions were moderately limited.  He additionally noted marked limitations in some aspects of adaption and sustained concentration and persistence.  The examiner acknowledged the Veteran's PTSD, degenerative disc disease, and gastrointestinal (GI) problems.  He stated that records indicate a history of hemicolectomy for diverticulitis and history of chronic back pain.  He noted that records indicated that the Veteran is very labile, gets angry, explosive, has history of auditory hallucinations, suicidal and homicidal thoughts, some intellectual limitation and limited social interactions.  He stated that "GIVEN THE COMBINATION OF IMPAIRMENTS IT IS UNLIKELY THAT HE CAN MAINTAIN PACE AND PERSISTENCE FOR EMPLOYMENT."  

In a June 2006 decision, the SSA determined that the Veteran was unable to work due to the following primary diagnosis: affective/mood disorders, suicidal and homicidal ideations; and the following secondary diagnosis: learning disorders, intellectual limitations.  The SSA determined that the disability began on January 1, 2004.  

The Board finds an earlier effective date is warranted in this case.  The Board acknowledges that the Veteran's occupation is that of a self-employed maintenance man.  He had four years of a high school education and some training in his field.  Despite the October 22, 2003, VA examiner's finding that the Veteran was able to work at the time, he had marginal employment and last worked in 2001.  Marginal employment may be held to exist on a "facts found basis" even when earned annual income exceeds the poverty threshold, including but not limited to "employment in a protected environment such as a family business or sheltered workshop."  38 C.F.R. § 4.16(b).  Further, a Veteran need not show 100-percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The October 2003 VA examiner noted the Veteran was trying to get more clients for his business, but had a limited social network.  The SSA assessment noted the Veteran had some moderate limitations in understanding, memory and social interactions with marked limitations in some aspects of sustained concentration and persistence.  That examiner felt the combination of impairments make it unlikely the Veteran could maintain the pace and persistence for employment.  As the Veteran has been self-employed, the Board finds the evidence of record shows his occupational impairment due to his service-connected disabilities limited him to marginal employment at best as of October 2003.  Therefore, resolving the benefit of the doubt in favor of the Veteran, an effective date of October 22, 2003 for the Veteran's TDIU is granted. 

DEA

Basic eligibility to DEA benefits can be no earlier than the effective date of the permanent total disability rating.  Basic eligibility exists where the Veteran was discharged from service under conditions other than dishonorable and has a total disability permanent in nature as a result of a service-connected disability.  38 U.S.C.A. § 3501(a)(1); 38 C.F.R. § 3.807(a).  Excluding exceptions, the effective date for the grant of such award shall, to the extent feasible, correspond to effective dates for awards of disability compensation.  38 U.S.C.A. § 5113(a).  When determining the effective date of such an award based on an original claim by an eligible person who meets the criteria in paragraph (b)(2), VA may consider that person's claim as having been filed on his "eligibility date" (the date on which the individual became an eligible person) if that eligibility date is more than one year before the date of the "initial rating decision" (a VA decision that adjudicates the Veteran's service-connected disability as permanent and total in nature).  38 U.S.C.A. § 5113(b)(1) & (b)(3). 

Based on the Board's determination in this decision that the Veteran met the criteria for a TDIU on October 22, 2003, the assignment of an earlier effective date for DEA eligibility is warranted since it is contingent on a finding of permanent total disability.  

WITHDRAWAL

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant and his representative have submitted statements that were received in May 2010 indicating a desire to withdraw the increased rating issues of the right knee and right toe disabilities.  Consequently, the aforementioned issues are withdrawn and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals of the increased ratings claims for (1) right knee, degenerative changes status post contusion from explosive debris, and (2) for right great toe, residuals, through and through GSW; and they are dismissed.


ORDER

An effective date of October 22, 2003 for a grant of a TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.

An effective date of October 22, 2003 for the establishment of basic eligibility for DEA, pursuant to Chapter 35 of Title 38, United States Code is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an increased rating for right knee, degenerative changes status post contusion from explosive debris in excess of 10 percent is dismissed.

Entitlement to an increased rating for right great toe, residuals, through and through GSW in excess of 10 percent is dismissed.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


